COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                              NO. 02-10-00067-CV

IN THE INTEREST OF O.L.R.W., A
CHILD




                                    ------------

          FROM THE 231ST DISTRICT COURT OF TARRANT COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT

                                     ----------

      On June 14, 2010, we notified appellant that his brief had not been filed as

required by Texas Rule of Appellate Procedure 38.6(a). See Tex. R. App. P.

38.6(a). We stated we could dismiss the appeal for want of prosecution unless

appellant or any party desiring to continue this appeal filed with the court within

ten days a response showing grounds for continuing the appeal. See Tex. R.

App. P. 42.3. We have not received any response.

      Because appellant's brief has not been filed, we dismiss the appeal for

want of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).

      1
       See Tex. R. App. P. 47.4.
     Appellant shall pay all costs of this appeal, for which let execution issue.



                                            PER CURIAM


PANEL: MEIER, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: July 15, 2010




                                    2